Citation Nr: 1629422	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1989. 

These matters come before the Board of Appeals for Veterans Claims (Board) on appeal from an August 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned in June 2012.  A transcript of that hearing has been associated with the claims file.

In a May 2014 Board decision, the Board remanded the issue of entitlement to service connection for a left knee disability.  The issue has been returned to the Board for appellate review.  

In the May 2014 decision, the Board also denied the issue of entitlement to a higher initial rating for the right knee disability.  In October 2014, the Court of Appeals for Veterans Claims (Court) approved a Joint Motion for Remand (JMR) regarding the right knee issue.  The Board issued another decision in November 2014, granting entitlement to a 10 percent disability rating for painful motion of the right knee.  The Veteran again appealed the issue to the Court.  In a February 2016 Memorandum Decision, the Court vacated the November 2014 Board decision and remanded the right knee issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is warranted. 

The Board notes that the last medical evidence in the record is dated in October 2011.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the last VA examination of the right knee was conducted in July 2010.  The Board finds an updated examination would aid in addressing the claim.  See Correia v. McDonald, No. 13-3238 (Vet. App. June 1, 2016).  With respect to the left knee, an opinion provided by a VA examiner in June 2014 suggests the Veteran does not have a left knee disability; as a knee examination is otherwise being conducted, examination of the left knee should also be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since October 2011.  If any requested records are unavailable, the Veteran should be notified    of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to ascertain the current level of severity of the Veteran's right knee disability and to address the Veteran's left knee service connection claim.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.   

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:  

a)  Regarding the Veteran's right knee, the examiner should report all symptomatology as well as any functional impairment.  The right knee should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The examiner should also determine if the right knee experiences instability or subluxation.  

b)  Regarding the Veteran's left knee, the examiner should indicate whether the Veteran suffers from a diagnosed left knee disability.  If the examiner determines that the Veteran did not have a diagnosed disability, he should provide a rationale for the opinion and should specifically address    the Veteran's diagnosis bilateral knee patellofemoral syndrome in the June 2010 VA examination and the    March 2003 X-rays showing mild deviation of the knees.  

c)  For any diagnosed left knee disability, the examiner should then opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability began in service or is otherwise related to service, to include his experience as a parachuter.  The examiner should explain why or why not.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




